DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-10,12-17,21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…,wherein the spacer further includes: a first dielectric layer arranged at a side of the composite-dielectric layer proximal to the metal layer and including the first dielectric material; and a second dielectric layer arranged at another side of the composite-dielectric layer distal from the metal layer and including the second dielectric material….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable subject matter of original claim 3 as indicated in previous office action.
With respect to claim 6, the prior art made of record does not disclose or suggest either alone or in combination “….wherein the composite-dielectric material has a higher compactness than the first dielectric material and the second dielectric material….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable subject matter of original claim 11 as indicated in previous office action.
With respect to claim 14, the prior art made of record does not disclose or suggest either alone or in combination “…and a composite-dielectric layer arranged between the first dielectric layer and the second dielectric layer and including a composition being a mixture of a composition of a material of the first dielectric layer and a composition of a material of the second dielectric layer, wherein the material of the first dielectric layer is different than the material of the second dielectric layer, wherein: the first dielectric layer, the second dielectric layer, and the composite-dielectric -5-Attorney Docket No.: 00283.0002.OOUS Application No.: 16/889,006 layer extend through the plurality of metal/dielectric tiers.….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
		Chuang & Anh (see previous office action) discloses a composite-dielectric layer arranged between the first dielectric layer (56, Chuang Fig. 8)  and the second dielectric layer (60, Chuang, Fig. 8)  but fails to disclose the composite-dielectric layer including a composition being a mixture of a composition of a material of the first dielectric layer and a composition of a material of the second dielectric layer, wherein the material of the first dielectric layer is different than the material of the second dielectric layer, wherein: the first dielectric layer, the second dielectric layer, and the composite-dielectric -5-Attorney Docket No.: 00283.0002.OOUSApplication No.: 16/889,006 layer extend through the plurality of metal/dielectric tiers. 
The other cited arts fails to cure deficiencies of Chung & Anh.
Claims 2,4-5, 21 & 22 are allowed being dependent on claim 1.
Claims 7-10, 12-13 & 23 are allowed being dependent on claim 6.
Claims 15-17, 24-25 are allowed being dependent on claim 14.
	The closest prior art of record are Chuang et al. (US 2020/0243664 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813